Citation Nr: 0010461	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-17 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for hearing loss of 
the right ear, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
otitis media of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1942 to February 
1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of March 1997 by 
the Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  The Board denied the veteran's appeals 
in a decision of May 1998.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In May 1999, the 
Secretary of Veterans Affairs (Secretary) and the veteran, 
through his attorney, filed a Joint Motion for Remand.  In 
the motion, the parties noted that the VA had issued revised 
regulations concerning the sections of the rating schedule 
that deal with hearing loss and otitis media, and that a 
remand was required to have the Board consider whether the 
changes affected the disposition of the veteran's claims.  
Subsequently, in June 1999, the Court issued an order 
vacating the Board's previous decision, and remanding the 
matter to the Board for readjudication consistent with the 
joint motion. 


FINDINGS OF FACT

1.  The average pure tone hearing loss on authorized 
audiological evaluation in March 1997 was 83 decibels in the 
right ear and 56 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 68 
percent in the right ear and 74 percent in the left ear.  The 
veteran's hearing loss of the left ear is not service-
connected.

2.  The otitis media of the right ear is not currently 
manifested by a suppurative process, and there is no evidence 
that the veteran has aural polyps.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for hearing loss of the right ear are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85 
Diagnostic Code 6100 (1998 & 1999).

2.  The criteria for a compensable rating for otitis media of 
the right ear are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §  4.87a, Diagnostic Code 6200 (1998 & 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that a 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claims for increased ratings are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations and a personal hearing.  The Board does not know 
of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

During the pendency of this appeal, the regulations 
pertaining to rating diseases of the ear and other sense 
organs were revised, effective June 10, 1999.  The intended 
effect of the revisions is to update the rating schedule to 
ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review.  See 64 Fed. Reg. 
25202-25210 (1999).  The RO has not considered the veteran's 
claim under the revised regulations.  Therefore, the Board 
has considered whether the veteran has been given adequate 
notice to respond, and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board notes that the criteria for rating hearing loss 
remain essentially the same other than specific criteria 
which are applicable only to exceptional patterns of hearing 
loss which are not present in this case.  The criteria for 
rating otitis media have been amended to include providing a 
compensable rating where there are aural polyps.  However, 
the veteran does not contend, nor does the evidence show that 
he has aural polyps.  In light of the fact that the outcome 
would unquestionably be the same whether the claims are 
considered under either the old or the new regulations, the 
Board concludes that the veteran has not been prejudiced by 
the Board's action in rendering a decision on the claim 
without first remanding the case to the RO or affording the 
veteran an opportunity to respond to the revised criteria.

I.  Entitlement To An Increased Rating For Hearing Loss Of 
The Right Ear, Currently Rated As 10 Percent Disabling.

The veteran contends that a disability rating higher than 10 
percent is warranted for his hearing loss of the right ear.  
He asserts that he has severe hearing loss.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Disability evaluations for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the puretone audiometry test.  
See 38 C.F.R. § 4.85 (1999).  The results are then analyzed 
using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100 (1999).  

On the authorized audiological evaluation in March 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
80
85
85
LEFT
25
35
55
65
70

The examination report indicates that the hearing loss at 500 
Hz was not used for evaluation purposes.  The average 
puretone loss in the right ear for 1000 through 4000 Hz was 
83 decibels, and the average loss in the left ear was 56 
decibels.  Speech audiometry revealed speech recognition 
ability of 68 percent in the right ear and of 74 percent in 
the left ear.

The Board notes that the veteran's hearing loss of the left 
ear is not service-connected.  Therefore, when calculating 
the appropriate rating using the tables under Diagnostic Code 
6100, the left ear is presumed to have no hearing loss.  See 
VAOPGCPREC 32-97.  See also 38 C.F.R. § 4.14 (1999) which 
provides that the manifestations from a nonservice-connected 
disorder may not be used when establishing the rating for a 
service-connected disability.  

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
right ear demonstrated during the recent VA examination 
correspond to category VII, and the presumed normal scores 
for the nonservice-connected left ear correspond to category 
I.  The intersection point for these categories under Table 
VII shows that the hearing loss does not exceed the levels 
contemplated for the currently assigned 10 percent rating.  
Accordingly, the Board concludes that the criteria for an 
increased disability rating for hearing loss of the right ear 
are not met.

II.  Entitlement To An Increased (Compensable) Rating For
 Otitis Media Of The Right Ear.

The veteran also contends that an increased (compensable) 
rating should be granted for his otitis media of the right 
ear.  He states that he must frequently have his ear cleaned 
out in order to avoid getting an infection.

As noted above, the rating criteria for evaluating otitis 
media were amended since the veteran opened his claim for an 
increased rating.  Under the old version, 38 C.F.R. § 4.87a, 
Diagnostic Code 6200, a 10 percent rating was warranted for 
chronic suppurative otitis media during the continuance of 
the suppurative process (i.e., while the disorder is 
producing pus).  A note associated with the code provided 
that the rating was to be combined with ratings for loss of 
hearing.  Under the amended version of Diagnostic Code 6200, 
chronic suppurative otitis media, mastoiditis or 
cholesteatoma (or any combination) may be rated as 10 percent 
disabling during suppuration, or with aural polyps.  A note 
provides that hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis or bone loss 
of the skull should be rated separately.  Under 38 C.F.R. 
§ 4.31 (1999), however, a zero percent rating shall be 
assigned when the requirements for a compensable evaluation 
are not met.  

The veteran testified during a hearing held in July 1997.  He 
said that he frequently had to go to a doctor to have his ear 
cleaned out in order to avoid more serious trouble.  He also 
said that he had to avoid getting water in the right ear or 
else it would get infected.  He said that it had been six to 
eight years since he had been on antibiotics due to an ear 
infection.  

The report of an ear disease examination conducted by the VA 
in March 1997 shows that the veteran reported a history of 
being exposed to a mortar explosion during service, and of 
developing an ear infection two months later.  He said that 
he had discharge and bleeding from the ear at that time.  He 
also had dizzy spells.  He was flown to France, where he was 
placed on Penicillin.  He reported that he had an operation 
in 1962 in which everything was taken out.  He said that 
since then he had no hearing in the right ear.  On 
examination, the ear canals were impacted with cerumen.  The 
tympanic membrane on the right was diffusely scarred.  The 
mastoid was normal bilaterally.  Significantly, the examiner 
stated that there did not appear to be an infectious process 
present at the time of the examination.  The pertinent 
diagnosis was history of otitis media with subsequent surgery 
involving the right ear.  

A letter dated in July 1997 from Eugene Bortnick, M.D., 
contains the following pertinent information:

[The veteran] has been followed in our 
office for many years.  The patient has a 
history of having suffered a cannon blast 
during WW II.  A shell landed beside him 
in April 1945 killing his companion and 
wounding the patient severely.  He was in 
a number of army and civilian hospitals 
following his injuries.  He had a chronic 
draining right ear since his injury.  In 
the 1960's the patient underwent a 
radical mastoidectomy at a VA hospital to 
clean out the infection.  During the 
procedure apparently all of the remnants 
of the middle ear were also removed.  The 
patient has been seen in our office for 
cleaning out of his mastoid cavity 
periodically.

His most recent exam of 5-30-97, revealed 
a radical mastoid cavity on the right 
side.  The middle ear mucosa appeared 
healthy and the mastoid cavity was 
healthy...

Finally, the evidence which has been presented includes 
outpatient medical treatment records from the VA which show 
that the veteran has periodically been seen with complaints 
pertaining to his ears.  Almost all of the records, however, 
show only that the veteran was treated for excessive wax in 
the ear canals associated with the use of hearing aids.  Only 
one record pertains to a possible ear infection.  A VA record 
dated in May 1997 shows that the veteran reported a complaint 
of dizziness.  He denied having an earache.  Examination of 
the ears revealed that the right ear had chronic changes and 
the left ear had cerumen.  The assessment was 
"otititis..?acute on chronic.  Will add amoxicillin."  
Subsequent treatment records do not contain any further 
references to an active ear infection.  

After considering all of the evidence of record, the Board 
finds that the otitis media of the right ear is not currently 
manifested by a suppurative process.  Almost all of the 
evidence of record shows that there is no infection in the 
veteran's right ear.  Although one record dated in May 1997 
indicates that the veteran had an infection at that time, the 
record does not contain any mention of the presence of a 
suppurative process.  There is also no evidence that the 
veteran has ever had aural polyps.  Accordingly, the Board 
concludes that the criteria for a compensable rating for 
chronic otitis media of the right ear are not met.  

The above decisions are based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there has 
been no assertion or showing that service-connected 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

1.  An increased rating for hearing loss of the right ear, 
currently rated as 10 percent disabling, is denied.

2.  An increased (compensable) rating for otitis media of the 
right ear is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


